09/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 20-0329


                                         DA 20-0329
                                                                        FILED
                                                                         SEP 2 9 2020
                                                                       Bowen Greenwood
                                                                                       Court
                                                                     Clerk of Suprerne
IN THE MATTER OF:                                                       State of Montana



 0.S.,                                                               ORDER

               Respondent and Appellant.




         Counsel for Appellant has filed a motion to disrniss this appeal on the grounds that
Appellant O.S. is deceased. Appellee does not object to the rnotion. Therefore,
         IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.
         DATED thisa-c\--day of September, 2020.




                                                                  Justices